        Case 3:20-cv-02731-VC Document 198-2 Filed 05/18/20 Page 1 of 5




                                      ASIF QAZI REPLY

11. Medical Condition(s) That Put Detainee at Risk

Defendants state in their response that they “have no record of Mr. Qazi being diagnosed with
any risk factors, as defined by the CDC, including asthma.” (Dkt. 193-6.) However, as the
attached documents indicate, Mr. Qazi was prescribed with Albuterol while in their custody.
Moreover, Mr. Qazi reports that he tested positive for TB in 2008 while at Santa Rita Jail, and
received treatment for his asthma from LifeLong Medical Care in Berkeley, CA. His counsel
Lisa Knox has requested his medical records from LifeLong Medical Care, but due to COVID-
19 shelter-in-place shutdowns has not yet been able to obtain any records.



This reply is based on information and belief and the information contained herein is accurate to
the best of my knowledge.

Respectfully submitted,

s/Sean Riordan
Sean Riordan




                                                                                        Asif Qazi
                                                                                                1
Case 3:20-cv-02731-VC Document 198-2 Filed 05/18/20 Page 2 of 5
Case 3:20-cv-02731-VC Document 198-2 Filed 05/18/20 Page 3 of 5
Case 3:20-cv-02731-VC Document 198-2 Filed 05/18/20 Page 4 of 5
Case 3:20-cv-02731-VC Document 198-2 Filed 05/18/20 Page 5 of 5
